EXHIBIT 10.39
CONFIDENTIAL SEVERANCE AND GENERAL RELEASE AGREEMENT
THIS CONFIDENTIAL SEVERANCE AND GENERAL RELEASE AGREEMENT (this “Agreement”) is
entered into as of the last date set forth on the signature page hereto, and is
made effective as of August 21, 2009 (the “Effective Date”), by and between
Thomas O. Morton (“Employee”) and Mindspeed Technologies, Inc., a Delaware
corporation (“Mindspeed”).
RECITALS
WHEREAS, Employee is currently employed by Mindspeed as Senior Vice President,
Human Resources;
WHEREAS, Employee and Mindspeed wish to arrange for Employee’s separation from
employment with Mindspeed on mutually agreeable terms and conditions as set
forth in this Agreement;
ACCORDINGLY, the parties agree as follows:
1. Termination. Employee will cease active full-time employment with Mindspeed
on the Effective Date. Following the completion of the Salary Continuation
Period (as defined in Paragraph 3 below) and the Unpaid LOA Period (as defined
in Paragraph 3 below), and effective immediately upon the close of business on
the Termination Date (as defined in Paragraph 4 below), Employee and Mindspeed
will terminate their employment relationship altogether. Employee and Mindspeed
expressly acknowledge and agree that, although the termination of Employee’s
employment will not take ultimate effect until the Termination Date, the final
decision to terminate such employment has already been made and communicated as
of the date of execution of this Agreement. Employee acknowledges and agrees
that he has no expectation of active employment with Mindspeed beyond the
Effective Date, or of any employment relationship with Mindspeed beyond the
Termination Date, and that he will not apply for, seek or accept any employment
relationship with Mindspeed other than what is expressly agreed to in this
Agreement.
2. Resignation. Employee hereby resigns his position as an officer of Mindspeed
and as a director or officer in each of Mindspeed’s subsidiaries for which he
holds an office or offices, such resignation to be effective upon the Effective
Date.

 

 



--------------------------------------------------------------------------------



 



3. Settlement Sum. In consideration of Employee’s representations and releases
in this Agreement, Mindspeed will provide Employee with salary continuation pay
at Employee’s current salary level of $4,230.769 per week (less applicable
withholdings) for a period of twelve (12) months beginning on August 22, 2009
and continuing through August 21, 2010 (the “Salary Continuation Period”). The
salary continuation payments will be made in accordance with Mindspeed’s
bi-weekly payroll schedule. Employee will not accrue additional vacation hours
after the Effective Date. During the Salary Continuation Period, Mindspeed will
continue to (a) pay the premiums for Employee’s coverage under Mindspeed’s group
medical, dental, and vision insurance plans, which coverage may be provided
under COBRA at Mindspeed’s election, subject to Employee’s payment of any
employee contributions that would have applied if Employee had remained an
officer of Mindspeed; and (b) pay the costs of Employee’s annual executive
physical examination, health club membership, two (2) airline clubs, and
financial counseling benefits, to the same extent as if Employee had remained an
officer of Mindspeed during such period. Employee’s coverage under Mindspeed’s
life, long-term disability, group personal excess liability and any supplemental
insurance plans and Employee’s participation in Mindspeed’s 401(k) plan end on
the Effective Date. Following the conclusion of the Salary Continuation Period,
Employee will be paid all accrued but unused vacation in a lump sum and placed
on unpaid leave for a period of twelve (12) months beginning on August 22, 2010
and continuing through August 21, 2011 (the “Unpaid LOA Period”), during which
time he will not accrue further pay, vacation or other compensation. During the
Unpaid LOA Period, Mindspeed will continue to (a) pay the premiums for
Employee’s continued coverage under Mindspeed’s group medical, dental, and
vision insurance plans, which coverage may be provided under COBRA at
Mindspeed’s election subject to Employee’s payment of any employee contributions
that would have applied if Employee had remained an officer of Mindspeed; and
(b) pay the costs of Employee’s annual executive physical, health club
membership, two (2) airline clubs, and financial counseling benefits to the same
extent as if Employee had remained an officer of Mindspeed during such period.
Additionally, Mindspeed will provide Employee with outplacement assistance for a
period of six (6) months following the Effective Date at Mindspeed’s expense
through Right Management Consultants, or a similar firm, at the selected firm’s
office location. Employee will retain his Mindspeed provided BlackBerry mobile
device and laptop computer and associated licensed Microsoft software. The
foregoing payments and benefits will be referred to collectively as the
“Settlement Sum,” and the parties hereto agree that the Settlement Sum provides
Employee with full recompense for any and all claims for lost or unpaid wages,
benefits, damages, interest and any other claim related to Employee’s employment
or to the separation of such employment.
4. Stock Plans. Upon the termination of Employee’s employment from Mindspeed at
the close of business on the last day of the Unpaid LOA Period (the “Termination
Date”), all stock options for Mindspeed stock that have been granted to Employee
under any of Mindspeed’s or any other company’s stock plans and which are not
vested as of the Termination Date, shall immediately expire and shall not be
exercisable under any circumstances. Any such options that are vested as of the
Termination Date shall be exercisable for the period of time specified in the
terms of the option following the Termination Date and shall expire and shall
not be exercisable at the end of such period if they are not exercised within
such period. All unearned restricted stock as of the Termination Date, together
with any dividends thereon, shall be forfeited, and Employee shall have no
further rights of any kind or nature with respect thereto. Employee’s Mindspeed
stock option and restricted stock awards outstanding as of the Effective Date
are detailed in the attached Schedule A.

 

2



--------------------------------------------------------------------------------



 



5. No Section 16 Reporting. Employee understands and agrees that, as of the
Effective Date, Employee shall no longer be a Section 16 officer of Mindspeed
and all such reporting by Mindspeed on Employee’s behalf shall cease.
6. Mindspeed Proprietary Information. Employee represents, understands and
agrees that he is subject to that certain Employment Agreement, dated August 19,
2009, with Mindspeed, as successor in interests to Conexant Systems, Inc.,
regarding Mindspeed’s proprietary information, and that the provisions which
survive his employment are enforceable and remain in full force and effect.
Employee represents, as a material inducement to Mindspeed to enter into this
Agreement, that he has not and will not disclose, use or misappropriate any
confidential, proprietary or trade secret information of Mindspeed to the press,
customers, analysts, investors or competitors. This representation includes, but
is not limited to, product roadmaps, customer lists, design wins and employee
lists. Mindspeed acknowledges that Employee’s employment with any of its
competitors, in and of itself, will not constitute disclosure. Mindspeed further
acknowledges that the act of meeting with a Mindspeed customer, in and of
itself, will not constitute disclosure, use or misappropriation of Mindspeed
proprietary information.
7. Termination of Agreement. That certain change of control Employment
Agreement, dated as of December 15, 2008 by and between Mindspeed and Employee,
shall be terminated, and no longer in effect as of the Effective Date.
8. Non-Solicit. Employee acknowledges that, because of his position at
Mindspeed, he has access to Mindspeed’s business strategies, information
regarding customers and employees, and other valuable proprietary information
and trade secrets, and that misuse or disclosure of such proprietary information
and trade secrets would be extremely difficult to detect or prove. Accordingly,
Employee agrees that the following restrictions are necessary to protect
Mindspeed’s trade secrets. Employee agrees that, during the Salary Continuation
Period, the Unpaid LOA and for a period of twelve (12) months after the
Termination Date, Employee shall not directly or indirectly solicit, induce,
recruit or encourage any person employed by Mindspeed to terminate his or her
employment.
9. No Further Claims. Employee agrees that he is not entitled to receive, and
will not claim, any additional right, benefit, payment or compensation,
including but not limited to, any claim for wages, benefits, damages, interest,
attorneys fees and costs, other than what is expressly set forth in Paragraph 3
above, and hereby expressly waives any right to additional rights, benefits,
payments or compensation. Employee further acknowledges that Mindspeed makes
this Agreement without any admission of liability, and agrees, to the extent
permissible by law, that he will not defame, disparage or make false or
deceptive allegations

 

3



--------------------------------------------------------------------------------



 



against Mindspeed, whether to the press, employees, customers, investors or
otherwise. Any breach by Employee of this Paragraph 9 shall constitute cause for
termination, and Employee agrees that his employment shall be terminated
immediately upon such breach. In the case of such termination, Employee shall
not receive any unpaid remainder of the Settlement Sum (including the benefits
described as part of the Settlement Sum in Paragraph 3 above). Such termination
shall also be the equivalent of the “Termination Date” for purposes of
Paragraph 4 above. For their part, the specific Mindspeed executives aware of
this Agreement, Raouf Y. Halim and Bret W. Johnsen, agree not to defame,
disparage or make false or deceptive allegations against Employee, whether to
the press, employees, customers, investors or otherwise, or furthermore to
knowingly allow other Mindspeed employees to defame or disparage Employee.
Employee should direct all prospective employment inquiries or requests for
employment references to either Mr. Halim or Mr. Johnsen.
10. Release. In exchange for the Settlement Sum, Employee agrees to, and by
signing this Agreement does, waive and release all claims (known and unknown)
which he might otherwise have had against Mindspeed and each of its past and
present employees, officers, directors, agents, representatives, attorneys,
insurers, related entities, assigns, successors, and predecessors of Mindspeed,
and all persons acting by, through, under or in concert with any of them
(collectively, the “Releasees”), from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including back wages, and attorneys’ fees and costs actually incurred) of any
nature whatsoever, known or unknown, suspected or unsuspected, including, but
not limited to, rights arising out of alleged violations of any contract,
express or implied (including but not limited to any contract of employment,
partnership, independent contractor, fiduciary, special or confidential
relationship); any covenant of good faith and fair dealing (express or implied);
any tort, including fraud and deceit, negligent misrepresentation, promise
without intent to perform, conversion, breach of fiduciary duty, defamation,
libel, slander, invasion of privacy, negligence, intentional or negligent
infliction of emotional distress, malicious prosecution, abuse of process,
intentional or negligent interference with prospective economic advantage and
conspiracy; any “wrongful discharge” and “constructive discharge” claims; any
claims relating to any breach of public policy; any violations or breaches of
corporate by-laws; any legal restrictions on Mindspeed’s right to terminate
employees or take other employment actions; or any federal, state, local,
municipal or other governmental statute, regulation or ordinance, including,
without limitation, Title VII of the Civil Rights Act of 1964, the California
Fair Employment and Housing Act, the Americans with Disabilities Act, and the
Age Discrimination in Employment Act (collectively “Claim” or “Claims”) arising
prior to the execution of this Agreement. This Agreement does not waive (and the
definition of “Claims” does not include) claims for workers’ compensation or
unemployment insurance, claims for reimbursement under Labor Code Section 2802
or claims that may not be waived as a matter of state or federal law. In
addition, this Agreement does not limit Employee’s right to file a charge or
complaint with any state or federal agency or to participate or cooperate in
such a matter, although Employee waives and relinquishes all rights to any
monetary relief related to any such matter.

 

4



--------------------------------------------------------------------------------



 



11. Waiver. Employee expressly waives and relinquishes all rights and benefits
afforded by Section 1542 of the Civil Code of the State of California, and does
so understanding and acknowledging the significance of such specific waiver of
Section 1542. Section 1542 of the Civil Code of the State of California states
as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of all Releasees,
Employee expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all Claims which Employee does not know or
suspect to exist in his favor against the Releasees, or any of them, at the time
of execution hereof, and that this Agreement contemplates the extinguishment of
any such Claim or Claims. If Employee hereafter institutes any legal action
against the Releasees, and each of them (except to enforce the specific
provisions of this Agreement or for any future cause of action unrelated to
Employee’s employment with Mindspeed or its predecessor companies), Mindspeed
shall be entitled to payment from Employee of all costs, expenses and attorney’s
fees incurred as a result of such legal action.
12. No Other Promises. This Agreement contains all of the terms, promises,
representations and understandings made between the parties. Employee agrees
that no promises, representations or inducements have been made to him which
caused him to sign this Agreement other than those which are expressly set forth
above herein.
13. Confidentiality. Employee represents and agrees that, with the exception of
any civil judicial action where disclosure of this Agreement is ordered by the
court, or where disclosure is compelled by law or government audit, he has and
will keep the nature, terms and existence of this Agreement and the Settlement
Sum strictly confidential, and that he has not and will not disclose, discuss or
reveal any information concerning the nature, terms and existence of this
Agreement and the Settlement Sum to any other person, entity or organization,
except that Employee may disclose this information to his legal counsel, spouse
and professional accountant. Employee is to advise Mindspeed of any request or
demand for disclosure in any civil judicial action immediately upon learning of
it so Mindspeed will be afforded a full opportunity to intervene, to object and
to take any other action necessary to protect the confidentiality of this
Agreement and the Settlement Sum. Employee acknowledges and agrees that
Mindspeed is permitted to disclose this Agreement and the Settlement Sum in
order to comply with any Securities and Exchange Commission or stock exchange
disclosure requirements.

 

5



--------------------------------------------------------------------------------



 



14. Representations. Employee acknowledges that he has been advised to carefully
consider all of the provisions in this Agreement before signing it. Employee
represents, acknowledges and agrees that he has fully discussed all aspects of
this Agreement with his attorneys to the full extent he so desired; that
Employee has carefully read and fully understands all of the provisions of this
Agreement; that Employee has taken as much time as he needs for full
consideration of this Agreement; that Employee fully understands that this
Agreement releases all of his claims, both known and unknown, against the
Releasees; that Employee is voluntarily entering into this Agreement; and that
Employee has the capacity to enter into this Agreement.
15. Age Discrimination. Employee understands that he has a period of twenty-one
(21) days to review and consider his release of his claims of age discrimination
under the Age Discrimination in Employment Act (“ADEA”) before signing this
Agreement. Employee further understands that he may use as much or as little of
this twenty-one (21) day period as he wishes to prior to signing this Agreement.
Employee also understands that after he signs this Agreement he is given seven
(7) days within which to revoke the portion of this Agreement releasing his
claims under the ADEA and Mindspeed encourages Employee to seek the advice of
counsel concerning his revocation rights. Such revocation, to be valid, must be
in writing and received by Mindspeed within the seven (7) day revocation period.
16. No Other Representations. Employee represents and acknowledges that in
executing this Agreement, he does not rely and has not relied upon any
representation or statement not set forth in this Agreement made by Mindspeed,
the Releasees, or by any of their agents, representatives or attorneys with
regard to the subject matter, basis or effect of this Agreement.
17. No Admission of Liability. This Agreement shall not in any way be construed
as an admission by Mindspeed that it has acted wrongfully with respect to
Employee or any other person, or that Employee or any other person has any
rights whatsoever against Mindspeed. Mindspeed specifically disclaims any
liability to or wrongful acts against Employee or any other person, on the part
of itself, its agents or its employees, past or present.
18. Cooperation. Employee acknowledges that he presently possesses information
regarding the current status and anticipated activity relating to Human
Resources matters and projects upon which Employee has been working, including
but not limited to board and proxy statement matters. Employee agrees that he
will cooperate fully with Mindspeed to transition such information and matters
in a thoughtful and professional manner. Employee agrees that such cooperation
will include making himself available on a mutually reasonably convenient
schedule for consultation by Mindspeed regarding Human Resources matters, and,
upon request by Mindspeed, providing truthful declarations, statements,
depositions, or other testimony in connection with such matters.

 

6



--------------------------------------------------------------------------------



 



19. Compliance with Laws. Employee represents that he has fulfilled his ethical,
legal and professional responsibilities to Mindspeed, that he has not at any
time known or been complicit in any financial reporting certification or board
action taken in anything other than the best interest of Mindspeed stockholders,
and that he is not aware of any liabilities, obligations, noncompliance with
legal requirements (including, but not limited to, noncompliance with The
Sarbanes-Oxley Act or any applicable securities regulations) or exposure of any
kind on the part of Mindspeed that he has not, as of the date of this Agreement,
brought to the attention of Mindspeed.
20. Severability. The provisions of this Agreement are severable, and if any
part of it is found to be unenforceable, the other sections shall remain fully
valid and enforceable. This Agreement shall survive the termination of any
arrangements contained herein.
21. Governing Law. This Agreement is made and entered into in the State of
California, and shall in all respects be interpreted, enforced and governed by
and under the laws of the State of California.
22. Entire Agreement. This Agreement sets forth the entire agreement between the
parties hereto, and fully supersedes any and all prior agreements or
understandings between the parties hereto pertaining to the subject matter of
this Agreement. This Agreement may not be modified, waived, rescinded or amended
in any manner, except by a writing executed by all parties to this Agreement
which clearly and specifically modifies, waives, rescinds or amends this
Agreement. This Agreement is intended to comply with the provisions of Internal
Revenue Code Section 409A (“Code Section 409A”) and, accordingly, the parties
agree to amend this Agreement in good faith to the extent necessary to make this
Agreement comply with Code Section 409A; provided, however, that Mindspeed makes
no representation that the amounts payable under this Agreement will comply with
Code Section 409A and makes no undertaking to prevent Code Section 409A from
applying to the amounts payable under this Agreement or to mitigate its effects
on any payments made under this Agreement.
23. Successors and Assigns. This Agreement shall be binding upon Employee and
upon his respective heirs, administrators, representatives, executors,
successors and assigns, and shall inure to the benefit of Mindspeed and the
other Releasees and their related entities. This Agreement shall be binding on
any successor entity to Mindspeed.
24. No Assignment of Claims. Employee represents and warrants that he has not
heretofore assigned or otherwise transferred or subrogated, or purported to
assign, transfer or subrogate, to any person or entity, any Claim or portion
thereof, or interest therein he may have against the Releasees, and he agrees to
indemnify, defend and hold the Releasees harmless from and against any and all
liability, loss, demands, claims, damages, costs, expenses or attorneys’ fees
incurred by the Releasees as the result of any person or entity asserting any
such right, assignment, transfer or subrogation.

 

7



--------------------------------------------------------------------------------



 



25. Execution in Counterparts. This Agreement may be executed in one or more
counterparts, any one of which shall be deemed to be the original even if the
others are not produced.
26. Joint Preparation of this Agreement. Each party has had the opportunity to
revise, comment upon and redraft this Agreement. Accordingly, it is agreed that
no rule of construction shall apply against any party or in favor of any party.
This Agreement shall be construed as if the parties jointly prepared this
Agreement, and any uncertainty or ambiguity shall not be interpreted against any
one party and in favor of the other.
27. Further Actions. The parties hereto, without further consideration, shall
execute and deliver such other documents and take such other actions as may be
necessary to achieve the objectives of this Agreement. Employee further agrees
to cooperate fully in the transition of matters under his responsibility, and to
make himself reasonably available, as necessary, to answer questions or assist
in such transitions.
PLEASE READ CAREFULLY. THIS CONFIDENTIAL SEVERANCE AND GENERAL RELEASE AGREEMENT
INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

                Dated: August 21, 2009  By:   /s/ Thomas O. Morton        
Thomas O. Morton                MINDSPEED TECHNOLOGIES, INC.
    Dated: August 26, 2009  By:   /s/ Raouf Y. Halim         Raouf Y. Halim     
  Chief Executive Officer   

 

8



--------------------------------------------------------------------------------



 



         

SCHEDULE A
See attached.

 

9



--------------------------------------------------------------------------------



 



(FIDELITY INVESTMENTS LOGO) [a54443c9308401.gif]
Optionee Detail Report
08/20/2009
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
Participant Name
Participant ID # / Employee ID # / Employee Status / Location Code / Locale /
Division / Section 16B / Insider / Term Code / Term Date
Product Type / Grant Type / Plan ID / Plan Name / Client Grant ID/ Product ID

                                                                               
                  Grant   Expiry     Options     Grant                          
  Options     Shares                           Date   Date     Granted     Price
                            Outstanding     Exercisable                        
                              Exercise     Options     Exercise                
                                                      Date — Type     Exercised
    Price                                                                      
                                        Vesting     Shares                      
                                                            Date     Vested    
                                                                               
              Cancel     Shares                                                
                                      Date — Type     Cancelled   MORTON, THOMAS
O.                                                                              
  554728515 / 400165 / Active / 645 / Domestic / / Section 16: Yes / Insider:
Yes / /                                           SO / NQ / MSPOP / MINDSPEED
STOCK OPTION PL / 0000008471 / 2003-21                                          
01/04/1999
    01/04/2009       2,817     $ 9.473                               0       0  
                               
 
                                                                               
    01/04/2009 — C       2,817   SO / ISO / MSPOP / MINDSPEED STOCK OPTION PL /
0000008472 / 2003-22                                          
01/04/1999
    01/03/2009       757     $ 9.473                               0       0    
                             
 
                                                                               
    01/03/2009 — C       757   SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL /
0000028733 / 2003-27                                          
10/27/2000
    10/27/2008       296     $ 22.0295                               0       0  
                               
 
                                                                               
    10/27/2008 — C       296   SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL /
0000033472 / 2003-50                                          
03/30/2001
    03/30/2009       2,472     $ 9.001                               0       0  
                               
 
                                                                               
    03/30/2009 — C       2,472  

Fidelity Stock Plan Services LLC

Page 1 of 13



--------------------------------------------------------------------------------



 



(FIDELITY INVESTMENTS LOGO) [a54443c9308401.gif]
Optionee Detail Report
08/20/2009
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
Participant Name
Participant ID # / Employee ID # / Employee Status / Location Code / Locale /
Division / Section 16B / Insider / Term Code / Term Date
Product Type / Grant Type / Plan ID / Plan Name / Client Grant ID/ Product ID

                                                                               
                  Grant   Expiry     Options     Grant                          
  Options     Shares                           Date   Date     Granted     Price
                            Outstanding     Exercisable                        
                              Exercise     Options     Exercise                
                                                      Date — Type     Exercised
    Price                                                                      
                                        Vesting     Shares                      
                                                            Date     Vested    
                                                                               
              Cancel     Shares                                                
                                      Date — Type     Cancelled   MORTON, THOMAS
O.                                                                              
  554728515 / 400165 / Active / 645 / Domestic / / Section 16: Yes / Insider:
Yes / /                                                 SO / NQ / MSPOP /
MINDSPEED STOCK OPTION PL / 0000016046 / 2003-27                                
         
04/03/2002
    4/03/2010       1,287     $ 11.793                               0       0  
                               
 
                                                                               
    05/15/2009 — C       1,287   SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL /
0000022654 / 2003-27                                                
04/03/2002
    04/03/2010       965     $ 11.793                               0       0  
                               
 
                                                                               
    05/15/2009 — C       965   SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL /
25842230 / 2003-27                                                
11/05/2002
    11/05/2010       1,072     $ 5.015                               0       0  
                               
 
                                                                               
    05/15/2009 — C       268  
 
                                                                               
    05/15/2009 — C       268  
 
                                                                               
    05/15/2009 — C       268  
 
                                                                               
    05/15/2009 — C       268  

Fidelity Stock Plan Services LLC

Page 2 of 13



--------------------------------------------------------------------------------



 



(FIDELITY INVESTMENTS LOGO) [a54443c9308401.gif]
Optionee Detail Report 08/20/2009
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
Participant Name
Participant ID # / Employee ID # / Employee Status / Location Code / Locale /
Division / Section 16B / Insider / Term Code / Term Date
Product Type / Grant Type / Plan ID / Plan Name / Client Grant ID/ Product ID

                                                                               
                  Grant   Expiry     Options     Grant                          
  Options     Shares                           Date   Date     Granted     Price
                            Outstanding     Exercisable                        
                              Exercise     Options     Exercise                
                                                      Date — Type     Exercised
    Price                                                                      
                                        Vesting     Shares                      
                                                            Date     Vested    
                                                                               
              Cancel     Shares                                                
                                      Date - Type     Cancelled   MORTON, THOMAS
O.                                 554728515 / 400165 / Active / 645 / Domestic
/ / Section 16: Yes / Insider: Yes / /                                 SO / NQ /
MSPOP / MINDSPEED STOCK OPTION PL / 9859000244 / 2003LT-70                      
         
08/15/2003
    08/15/2011       4,900     $ 13.25                               0       0  
                               
 
                                                                               
    05/15/2009 — C       1,225  
 
                                                                               
    05/15/2009 — C       1,225  
 
                                                                               
    05/15/2009 — C       1,225  
 
                                                                               
    05/15/2009 — C       1,225  

Fidelity Stock Plan Services LLC

Page 3 of 13



--------------------------------------------------------------------------------



 



(FIDELITY LOGO) [a54443c9308401.gif]
Optionee Detail Report
08/20/2009
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
Participant Name
Participant ID # / Employee ID # / Employee Status / Location Code / Locale /
Division / Section 16B / Insider / Term Code / Term Date
Product Type / Grant Type / Plan ID / Plan Name / Client Grant ID/ Product ID

                                                                               
                  Grant   Expiry     Options     Grant                          
  Options     Shares                           Date   Date     Granted     Price
                            Outstanding     Exercisable                        
                              Exercise     Options     Exercise                
                                                      Date — Type     Exercised
    Price                                                                      
                                        Vesting     Shares                      
                                                            Date     Vested    
                                                                               
              Cancel     Shares                                                
                                      Date — Type     Cancelled   MORTON, THOMAS
O.                                                 554728515 / 400165 / Active /
645 / Domestic / / Section 16: Yes / Insider: Yes / /                          
                  SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL / FLD0000288 /
2003LT-70                                            
07/30/2004
    07/30/2012       2,500     $ 16.15                             0       0    
                             
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       53  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  

Fidelity Stock Plan Services LLC

Page 4 of 13



--------------------------------------------------------------------------------



 



(FIDELITY LOGO) [a54443c9308401.gif]
Optionee Detail Report
08/20/2009
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
Participant Name
Participant ID # / Employee ID # I Employee Status / Location Code / Locale /
Division / Section 16B / Insider / Term Code / Term Date
Product Type / Grant Type / Plan ID / Plan Name / Client Grant ID/ Product ID

                                                                               
                  Grant   Expiry     Options     Grant                          
  Options     Shares                           Date   Date     Granted     Price
                            Outstanding     Exercisable                        
                              Exercise     Options     Exercise                
                                                      Date — Type     Exercised
    Price                                                                      
                                        Vesting     Shares                      
                                                            Date     Vested    
                                                                               
              Cancel     Shares                                                
                                      Date — Type     Cancelled   MORTON, THOMAS
0.                                                 554728515 / 400165 / Active /
645 / Domestic / / Section 16: Yes / Insider: Yes / /                          
                     
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       627  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52  
 
                                                                               
    05/15/2009 - C       52   SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL /
0504200000212 / 2003LT-70                                                
01/28/2005
    01/28/2013       3,000       $ 11.40                                 0      
        0                  
 
                                                                               
    05/15/2009 - C       1,500  
 
                                                                               
    05/15/2009 - C       1,500  

Fidelity Stock Plan Services LLC

Page 5 of 13



--------------------------------------------------------------------------------



 



(FIDELITY LOGO) [a54443c9308401.gif]
Optionee Detail Report
08/20/2009
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
Participant Name
Participant ID # / Employee ID # / Employee Status / Location Code / Locale /
Division / Section 16B / Insider / Term Code / Term Date
Product Type / Grant Type / Plan ID / Plan Name / Client Grant ID/ Product ID

                                                                               
                  Grant   Expiry     Options     Grant                          
  Options     Shares                           Date   Date     Granted     Price
                            Outstanding     Exercisable                        
                              Exercise     Options     Exercise                
                                                      Date — Type     Exercised
    Price                                                                      
                                        Vesting     Shares                      
                                                            Date     Vested    
                                                                               
              Cancel     Shares                                                
                                      Date — Type     Cancelled   MORTON, THOMAS
O.                                                 554728515 / 400165 / Active /
645 / Domestic / / Section 16: Yes / Insider: Yes / /                          
                      SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL /
0705100000182 / 2003LT-70                                            
02/02/2007
    02/02/2015       2,500     $ 10.95                             0       0    
                             
 
                                                                               
    05/15/2009 - C       313  
 
                                                                               
    05/15/2009 - C       312  
 
                                                                               
    05/15/2009 - C       313  
 
                                                                               
    05/15/2009 - C       312  
 
                                                                               
    05/15/2009 - F       313  
 
                                                                               
    05/15/2009 - F       312  
 
                                                                               
    05/15/2009 - C       312  
 
                                                                               
    05/15/2009 - F       313   SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL /
0727800000001 / 2003LT-70                                            
10/02/2007
    10/02/2015       5,000     $ 8.55                           5,000      
1,250                                  
 
                                                                    10/02/2009  
    1,250                  
 
                                                                    10/02/2010  
    1,250                  
 
                                                                    10/02/2011  
    1,250                  

Fidelity Stock Plan Services LLC

Page 6 of 13



--------------------------------------------------------------------------------



 



(FIDELITY LOGO) [a54443c9308401.gif]
Optionee Detail Report
08/20/2009
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
Participant Name
Participant ID # / Employee ID # / Employee Status / Location Code / Locale /
Division / Section 16B / Insider / Term Code / Term Date
Product Type / Grant Type / Plan ID / Plan Name / Client Grant ID/ Product ID

                                                                               
                  Grant   Expiry     Options     Grant                          
  Options     Shares                           Date   Date     Granted     Price
                            Outstanding     Exercisable                        
                              Exercise     Options     Exercise                
                                                      Date — Type     Exercised
    Price                                                                      
                                        Vesting     Shares                      
                                                            Date     Vested    
                                                                               
              Cancel     Shares                                                
                                      Date — Type     Cancelled   MORTON, THOMAS
O.                                                         554728515 / 400165 /
Active / 645 / Domestic / / Section 16: Yes / Insider: Yes / /                  
                          SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL /
0915400000178 /2003LT-70                                                        
04/30/2009
    04/30/2017       20,000     $ 2.12                               20,000    
  0                                  
 
                                                                    04/30/2010  
    6,666                  
 
                                                                    07/30/2010  
    1,666                  
 
                                                                    10/30/2010  
    1,667                  
 
                                                                    01/30/2011  
    1,667                  
 
                                                                    04/30/2011  
    1,667                  
 
                                                                    07/30/2011  
    1,666                  
 
                                                                    10/30/2011  
    1,667                  
 
                                                                    01/30/2012  
    1,667                  
 
                                                                    04/30/2012  
    1,667                   SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL /
0915300000650 /2003-27                                                        
05/15/2009
    04/03/2010       275     $ 1.70                               275       0  
                               
 
                                                                    11/15/2009  
    275                  

Fidelity Stock Plan Services LLC

Page 7 of 13



--------------------------------------------------------------------------------



 



(FIDELITY LOGO) [a54443c9308401.gif]
Optionee Detail Report
08/20/2009
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
Participant Name
Participant ID # / Employee ID # / Employee Status / Location Code / Locale /
Division / Section 16B / Insider / Term Code / Term Date
Product Type / Grant Type / Plan ID / Plan Name / Client Grant ID/ Product ID

                                                                               
                  Grant   Expiry     Options     Grant                          
  Options     Shares                           Date   Date     Granted     Price
                            Outstanding     Exercisable                        
                              Exercise     Options     Exercise                
                                                      Date — Type     Exercised
    Price                                                                      
                                        Vesting     Shares                      
                                                            Date     Vested    
                                                                               
              Cancel     Shares                                                
                                      Date — Type     Cancelled   MORTON, THOMAS
O.                                                         554728515 / 400165 /
Active / 645 / Domestic / / Section 16: Yes / Insider: Yes / /                  
            SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL / 0915300000651 /
2003-27                                                        
05/15/2009
    04/03/2010       367     $ 1.70                               367       0  
                               
 
                                                                    11/15/2009  
    367                   SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL /
0915300000652 / 2003-27                                                        
05/15/2009
    11/05/2010       389     $ 1.70                               389       0  
                               
 
                                                                    05/15/2010  
    389                   SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL /
0915300000653 / 2003LT-70                                                      
 
05/15/2009
    08/15/2011       1,088     $ 1.70                               1,088      
0                                  
 
                                                                    05/15/2010  
    544                  
 
                                                                    05/15/2011  
    544                  

Fidelity Stock Plan Services LLC

Page 8 of 13



--------------------------------------------------------------------------------



 



(FIDELITY LOGO) [a54443c9308401.gif]
Optionee Detail Report
08/20/2009
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
Participant Name
Participant ID # / Employee ID # / Employee Status / Location Code / Locale /
Division / Section 16B / Insider / Term Code / Term Date
Product Type / Grant Type / Plan ID / Plan Name / Client Grant ID/ Product ID

                                                                               
                  Grant   Expiry     Options     Grant                          
  Options     Shares                           Date   Date     Granted     Price
                            Outstanding     Exercisable                        
                              Exercise     Options     Exercise                
                                                      Date — Type     Exercised
    Price                                                                      
                                        Vesting     Shares                      
                                                            Date     Vested    
                                                                               
              Cancel     Shares                                                
                                      Date — Type     Cancelled   MORTON, THOMAS
O.                                                         554728515 / 400165 /
Active / 645 / Domestic / / Section 16:Yes / Insider: Yes / /                  
                        SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL /
0915300000654 /2003LT-70                                                        
05/15/2009
    07/30/2012       666     $ 1.70                               666       0  
                               
 
                                                                    05/15/2010  
    222                  
 
                                                                    05/15/2011  
    222                  
 
                                                                    05/15/2012  
    222                   SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL /
0915300000655 / 2003LT-70                                                      
 
05/15/2009
    01/28/2013       857     $ 1.70                               857       0  
                               
 
                                                                    05/15/2010  
    285                  
 
                                                                    05/15/2011  
    286                  
 
                                                                    05/15/2012  
    286                   SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL /
0915300000656 / 2003LT-70                                                      
 
05/15/2009
    02/02/2015       1,250     $ 1.70                               1,250      
0                                  
 
                                                                    05/15/2010  
    416                  
 
                                                                    05/15/2011  
    417                  
 
                                                                    05/15/2012  
    417                  

Fidelity Stock Plan Services LLC

Page 9 of 13



--------------------------------------------------------------------------------



 



(FIDELITY LOGO) [a54443c9308401.gif]
Optionee Detail Report
08/20/2009
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
Participant Name

Participant ID # / Employee ID # / Employee Status / Location Code / Locale /
Division / Section 16B / Insider / Term Code / Term Date

Product Type / Grant Type / Plan ID / Plan Name / Client Grant ID / Product ID

                                                                               
                  Grant   Expiry     Options     Grant                          
  Options     Shares                           Date   Date     Granted     Price
                            Outstanding     Exercisable                        
                              Exercise     Options     Exercise                
                                                      Date — Type     Exercised
    Price                                                                      
                                        Vesting     Shares                      
                                                            Date     Vested    
                                                                               
              Cancel     Shares                                                
                                      Date — Type     Cancelled   MORTON, THOMAS
0.                                                         554728515 / 400165 /
Active / 645 / Domestic / / Section 16: Yes / Insider: Yes / /                  
                                    RA / RSA / MSPRS / MINDSPEED RESTRICTED STK
/ 0529000000009 / 2003RS-75                                                    
   
10/07/2005
    11/10/2006       2,500     $ 0.00                               0       0  
                                RA / RSA / MSPRS / MINDSPEED RESTRICTED STK /
0529000000470 / 2003RS-76                                                      
 
10/07/2005
    08/08/2007       833     $ 0.00                               0       0    
                              RA / RSA / MSPRS / MINDSPEED RESTRICTED STK /
0604100000213 / 2003RS-74                                                      
 
01/31/2006
    01/31/2010       1,670     $ 0.00                               209       0
                                 
 
                                                                    10/31/2009  
    104                  
 
                                                                    01/31/2010  
    105                   RA / RSA / MSPRS / MINDSPEED RESTRICTED STK /
0635300000034 / 2003RS-74                                                      
 
11/16/2006
            2,500     $ 0.00                               0       0            
                     

Fidelity Stock Plan Services LLC

Page 10 of 13



--------------------------------------------------------------------------------



 



(FIDELITY LOGO) [a54443c9308401.gif]
Optionee Detail Report
08/20/2009
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
Participant Name

Participant ID # / Employee ID # / Employee Status / Location Code / Locale /
Division / Section 16B / Insider / Term Code / Term Date

Product Type / Grant Type / Plan ID / Plan Name / Client Grant ID / Product ID

                                                                               
                  Grant   Expiry     Options     Grant                          
  Options     Shares                           Date   Date     Granted     Price
                            Outstanding     Exercisable                        
                              Exercise     Options     Exercise                
                                                      Date — Type     Exercised
    Price                                                                      
                                        Vesting     Shares                      
                                                            Date     Vested    
                                                                               
              Cancel     Shares                                                
                                      Date — Type     Cancelled   MORTON, THOMAS
O.                                                         554728515 / 400165 /
Active / 645 / Domestic / / Section 16: Yes / Insider: Yes / /                  
                                      RA / RSA / MSPRS / MINDSPEED RESTRICTED
STK / 0635300000170 / 2003RS-75                                                
       
11/16/2006
            1,250       $0.00                               0       0          
                       
 
                                                                               
    11/15/2007 — F       38   RA / RSA / MSPRS / MINDSPEED RESTRICTED STK /
0727800000002 / 2003RS-74                                                      
 
10/02/2007
            5,000       $0.00                               3,750       0      
                           
 
                                                                    10/31/2009  
    1,250                  
 
                                                                    10/31/2010  
    1,250                  
 
                                                                    10/31/2011  
    1,250                   RA / RSA / MSPRS / MINDSPEED RESTRICTED STK /
0732300000010 / 2003RS-75                                                      
 
11/15/2007
            5,000       $0.00                               0       0          
                       

Fidelity Stock Plan Services LLC

Page 11 of 13



--------------------------------------------------------------------------------



 



(FIDELITY LOGO) [a54443c9308401.gif]
Optionee Detail Report
08/20/2009
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
Participant Name

Participant ID # / Employee ID # / Employee Status / Location Code / Locale /
Division / Section 16B / Insider / Term Code / Term Date

Product Type / Grant Type / Plan ID / Plan Name / Client Grant ID / Product ID

                                                                               
                  Grant   Expiry     Options     Grant                          
  Options     Shares                           Date   Date     Granted     Price
                            Outstanding     Exercisable                        
                              Exercise     Options     Exercise                
                                                      Date — Type     Exercised
    Price                                                                      
                                        Vesting     Shares                      
                                                            Date     Vested    
                                                                               
              Cancel     Shares                                                
                                      Date — Type     Cancelled   MORTON, THOMAS
O.                                                         554728515 / 400165 /
Active / 645 / Domestic / / Section 16: Yes / Insider: Yes / /                  
                                      RA / RSA / MSPRS / MINDSPEED RESTRICTED
STK / 0807700000305 / 2003RS-74                                                
       
03/07/2008
            6,000     $ 0.00                               1,500       0        
                         
 
                                                                    10/31/2009  
    750                  
 
                                                                    01/31/2010  
    750                  

Fidelity Stock Plan Services LLC

Page 12 of 13



--------------------------------------------------------------------------------



 



(FIDELITY LOGO) [a54443c9308401.gif]
Optionee Detail Report
08/20/2009
Grand Totals:

                                      Options   Shares Client Id   Options
Granted   Outstanding   Exercisable  
MSPD
    77,211       35,351       1,250  

Fidelity Stock Plan Services LLC

Page 13 of 13